PER CURIAM.
Following a bench trial for libel committed by one mayoral candidate against another during a local election campaign, Judge Francis P. Piscal found that various published materials for which defendant Brian Delahunty was responsible were defamatory and not privileged. Based on those findings, the court entered judgment for plaintiff Daniel F. Newman and against defendant in the sum of $214,388.49. Of that amount, $1000 represented nominal, compensatory damages; $200,000, punitive damages; and $13,-388.49, legal fees.
Defendant has appealed. He alleges:
Point I. The plaintiff has failed to prove that the statements contained in the writings in evidence are defamatory.
Point II. The plaintiff failed in its obligation to prove, by clear and convincing evidence, that the alleged defamatory statements made by the defendant were made with “actual malice.”
Point III. Assuming the plaintiff is entitled to punitive damages, the trial court failed to take into consideration the defendant’s wealth in assessing the extent of punitive damages.
We are unconvinced by defendant’s arguments. We affirm substantially for the reasons stated in Judge Piscal’s well reasoned, comprehensive opinion.
The judgment appealed from is affirmed.